The facts herein appear from the opinions of Justices CLARK and WIEST. Upon the execution, delivery, and acceptance of the deed to the county under which it went into possession and continued to use and occupy the lands conveyed for more than 100 years, the county, having accepted the benefits, is bound by the burdens imposed by the instrument of conveyance. The land was conveyed for public purposes. The county held an estate upon condition, — one which, upon the happening of a particular event, might be destroyed. Under the deed, its estate vested, subject to be defeated in consequence of the nonobservance of a condition subsequent. Blanchard v. RailroadCo., 31 Mich. 43 (18 Am. Rep. 142). When the purposes for which the land was conveyed cease, the county's estate therein ceases. Mack was trustee of the Pontiac Company. When he died the trust devolved upon his heirs. Recognizing this, the legislature authorized them to convey to a new trustee. They conveyed to Farnsworth as trustee, who died after the present statute became operative, which vests the execution of the trust in the court of chancery, subject to be re-delegated by appropriate judicial action to a new trustee. If the county ceases to use the land for public purposes, it will be disincumbered of the county's possessory title and the right of possession will revest in the trustee. Wanzer v. Blanchard,3 Mich. 11; Board of Sup'rs of Kent Co. v. City of Grand Rapids,61 Mich. 144; Hunter v. Trustees of Sandy Hill, 6 Hill (N. Y.), 411; Patrick v. Young Men's Christian Ass'n, 120 Mich. 185
. The land being held for public purposes, the county cannot sell it in violation of the public trust upon which *Page 300 
it was conveyed. 3 Dillon, Municipal Corporations (5th Ed.), § 991 et seq.; 3 McQuillin, Municipal Corporations (2d Ed.), p. 749; Curry v. City of Highland Park, 242 Mich. 614.
It satisfactorily appears that the condition was inserted in the deed contrary to the directions of the company. It should be reformed, as held by Mr. Justice WIEST. Upon being reformed in accordance with the original intention of the parties, the county will become the absolute equitable owner in fee of the whole estate in the land without restriction, condition, or limitation, and may sell and convey a full, complete, and indefeasible title thereto. Seebold v. Shitler, 34 Pa. St. 133.
A decree reforming the deed should be taken, but without costs.